Citation Nr: 0917734	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-24 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) with anxiety 
reaction.

2.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound scar, left side of the 
face.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of teeth due to a gunshot wound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1970 and from December 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision issued in 
December 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which continued 
10 percent disability ratings for the Veteran's PTSD and his 
shell fragment wound scar on the left side of his face and 
determined that no new and material evidence had been 
submitted to reopen the Veteran's claim for entitlement to 
service connection for loss of teeth due to a gunshot wound.  
 
In a June 2006 Statement of the Case, issued in July 2006, a 
Decision Review Officer increased the Veteran's disability 
rating for his PTSD to 30 percent, effective July 18, 2005 
(the date of claim); continued the 10 percent disability 
rating for shell fragment wound scar on the left side of his 
face; and reopened and denied the Veteran's claim for 
entitlement to service connection for loss of teeth due to a 
gunshot wound.  As the disability rating for the Veteran's 
PTSD does not represent the highest possible benefit, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to a disability rating in excess of 
30 percent for PTSD with anxiety reaction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected shell fragment wound scar 
on the left side of his face is manifested by two 
characteristics of disfigurement. 

2.  In an October 1993 rating decision, the RO denied 
entitlement to service connection for loss of teeth due to a 
gunshot wound.  The Veteran did not file a timely Notice of 
Disagreement, and this decision is final.

3.  New evidence received since October 1993 is not material 
as it does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for loss of teeth due to a gunshot wound.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria 
for a disability rating of 30 percent, but no higher, for a 
shell fragment wound scar on the left side of the face have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.118, 
Diagnostic Code 7800 (2008).    

2.  The October 1993 RO rating decision that denied service 
connection for loss of teeth due to a gunshot wound is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2008).

3.  New and material evidence has not been received, and the 
Veteran's claim for service connection for loss of teeth due 
to a gunshot wound is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

With regard to the Veteran's claim to reopen service 
connection for loss of teeth due to a gunshot wound, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, notice was provided to the Veteran in August, prior to 
the initial AOJ decision in this matter.  This letter 
complied with the Pelegrini II  elements as set forth above.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  In 
addition, this letter provided the notice required in Kent v. 
Nicholson, supra, regarding the claim to reopen. 

The Board acknowledges that the August 2005 letter sent to 
the Veteran did not meet the requirements of Vazquez-Flores 
and is not sufficient as to content, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  In this case, the 
Veteran was provided with correspondence regarding what was 
needed to support his claim for increase.  The letter stated 
that the Veteran could submit evidence that his service-
connected disability had gotten worse, and that the evidence 
could include statements from his doctor and lay evidence 
that the symptoms had increased in frequency and severity.  
In addition, a June 2006 Statement of the Case provided the 
Veteran with the criteria necessary for entitlement to a 
higher disability rating for his shell fragment wound scar on 
the left side of his face.  Moreover, in an August 2005 VA 
examination, the Veteran was prompted to inform the examiner 
how his shell fragment wound scar on the left side of his 
face affected his employment and daily life.  Based on the 
above, any notice deficiencies with regard to the holding in 
Vazquez-Flores do not affect the essential fairness of the 
adjudication.  For this reason, any deficiency in the notice 
given is harmless error and, therefore, no further notice is 
required.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination for his shell 
fragment wound scar on the left side of his face in August 
2005.  In terms of the Veteran's claim to reopen, the duty to 
provide a medical examination or obtain a medical opinion 
applies only when a decision has been made to reopen a 
finally decided case.  In the present case, the October 1993 
rating decision will not be reopened, and, therefore, the 
duty to provide a medical examination for the Veteran's loss 
of teeth does not apply.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Board notes that the Court, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C. 
§ 5110.  Accordingly, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The Veteran's service-connected shell fragment wound scar on 
the left side of his face is currently rated as 10 percent 
disabling under Diagnostic Code 7800, pertaining to 
disfigurement of the head, face and neck.  Under Diagnostic 
Code 7800, the rating criteria provide for a 10 percent 
evaluation for disfigurement of the head, face, or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
The highest evaluation of 80 percent is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  (1) scar 5 or more inches (13 
or more centimeters (cm.)) in length; (2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.); and (8) skin indurated and inflexible in 
an area exceeding 6 square inches (39 sq. cm.).  Id. at Note 
(1).  

At an August 2005 VA examination, the examiner noted that the 
Veteran denied any lost time from work or any functional 
impairment associated with his facial scar.  Upon 
examination, the Veteran had a well-healed, one-half inch 
scar on the left mouth above the mandible.  There was 
indentation of the scar, but it was smooth, flat and stable 
without adherence to underlying tissue.  There was no 
tenderness of the scar, and it did not present any limitation 
of motion.  The texture was normal with that of the 
surrounding skin.  A photograph of the Veteran's scar was 
taken at the examination and is part of the record.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Resolving doubt in the Veteran's favor, the Board finds that 
the Veteran's shell fragment wound scar on the left side of 
his face more nearly approximates the criteria for a 30 
percent disability rating as the evidence establishes that at 
least two characteristics of disfigurement are present.  
These are that the scar is at least one-quarter inch wide at 
the widest part, and that the surface contour of scar is 
elevated or depressed on palpation.  In this case, the August 
2005 VA examiner noted that the Veteran had a one-half inch 
scar on the left mouth above the mandible.  It appears from 
the photograph that the scar is round and visibly indented.  
As such, the Board finds that the Veteran's facial scar more 
nearly approximates the criteria for a 30 percent disability 
rating under Diagnostic Code 7800.  However, there is no 
evidence that the Veteran's service-connected shell fragment 
wound scar on the left side of his face meets any other 
characteristics of disfigurement or any other criteria for a 
higher disability rating.  Thus, a disability rating in 
excess of 30 percent is not warranted.  
The Board has considered rating the Veteran's service-
connected shell fragment wound scar on the left side of his 
face under other Diagnostic Code pertaining to skin 
disorders; however, the Veteran's facial scar is not 
analogous to any other skin disorder.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806-7833 (2008).

Furthermore, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for  a 
30 percent disability rating for his service-connected shell 
fragment wound scar on the left side of his face.  See Hart 
v. Mansfield, supra.

Finally, there is no evidence of record that the Veteran's 
service-connected shell fragment wound scar on the left side 
of his face has caused marked interference with employment or 
necessitated frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Therefore, it is not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008) relating to referral for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Claim to Reopen

The Veteran contends that he lost three teeth as a result of 
his in-service gunshot wound, which occurred in 1970.  He 
states that these teeth were surgically removed in 1970 and 
replaced with implants, which are now broken and need 
replacing.  In October 1993, the RO denied the Veteran's 
claim for entitlement to service connection for loss of teeth 
due to a gunshot wound, stating that service treatment 
records were negative for complaint of or treatment for loss 
of teeth due to a gunshot wound.  Rating actions are final 
and binding based on evidence on file at the time the Veteran 
is notified of the decision and may not be revised on the 
same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2008).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a Notice of Disagreement with the decision.  
The decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002).  The Veteran did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105 (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  
See also, 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2008).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in October 1993.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the October 1993 decision 
pertaining to the Veteran's claim to reopen entitlement to 
service connection for loss of teeth due to a gunshot wound 
includes a May 1971 VA dental examination which the RO has 
determined was not part of the record at the time of the 
initial decision.  The examination report reflects that the 
Veteran gave a history of a bullet wound at the left mandible 
at the site of tooth numbers 18, 19 and 20.  He stated that 
the bullet took a glancing direction glazing the left 
mandible just anterior to the left ramus.  The examiner noted 
that there was no evidence of bony damage radiographically, 
and that the teeth in this area appeared vital and undamaged.  
In addition, the examiner noted that the Veteran reported 
occasional numbness on the left side of his jaw, but the left 
and right lateral and protrusive movements of the mandible 
were normal.  There were no masticatory deficiencies and the 
vertical dimensions were normal.  The examiner noted that the 
Veteran had two impacted mandibular third molars and several 
carious teeth amenable to treatment.  Also submitted since 
the October 1993 rating decision is a January 2006 statement 
by a private physician, F.M.U, M.D., in which he states that 
the Veteran had a gunshot wound to his face, and that the 
Veteran claimed he had a loss of teeth from this wartime 
injury. 

Since these medical records were not part of the record at 
the time of the October 1993 decision, they are considered 
new evidence.  However, these new records do not provide the 
needed link between the Veteran's loss of teeth and his in-
service gunshot wound.  In fact, the May 1971 dental 
examination reflects that the Veteran still had his teeth.  
Furthermore, the private physician's January 2006 statement 
does not provide any opinion that the Veteran's loss of teeth 
occurred as a result of his in-service gunshot wound.  Rather 
the private physician merely reiterated the Veteran's report 
that his loss of teeth occurred as a result of the gunshot 
wound without any corroborating clinical evidence.  As such, 
while these records are new, they are not material because 
they do not relate to an unestablished fact necessary to 
substantiate the Veteran's claim (i.e., an in-service loss of 
teeth due to trauma).  

As to the lay statements made by the Veteran regarding his 
loss of teeth, these are redundant of those given in 
conjunction with his previous claim.  Furthermore, they 
cannot be accepted as competent evidence to the extent that 
they purport to establish a medical nexus or the presence of 
a disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim, see Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since October 1993 
raises a reasonable possibility of substantiating the 
Veteran's claim to reopen the previously denied claim for 
entitlement to service connection for loss of teeth due to a 
gunshot wound, it is not new and material evidence.  The 
Board, therefore, must deny the application to reopen a claim 
of entitlement to service connection for loss of teeth due to 
a gunshot wound.  Accordingly, the benefit sought on appeal 
must be denied.  


ORDER

A disability rating of 30 percent for shell fragment wound 
scar on the left side of the face is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.

As new and material evidence has not been received, the claim 
of entitlement to service connection for loss of teeth due to 
a gunshot wound is not reopened, and the appeal is denied.


REMAND

As an initial matter, the Veteran should be provided with 
notice compliant with the requirements set forth for 
increased-compensation claim in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Veteran contends that his service-connected PTSD with 
anxiety reaction is more severe than is reflected by his 30 
percent disability rating, and that it warrants a higher 
disability rating.  He has also asserted that he is 
undergoing treatment for his PTSD with anxiety reaction.   In 
a December 2005 statement, the Veteran's private treating 
physician indicated that he has severe symptoms of PTSD with 
anxiety reaction.  The most recent examination for the 
Veteran's PTSD with anxiety reaction was performed in August 
2005.  

The Board finds that, in order to appropriately meet the duty 
to assist, any medical records showing treatment for the 
Veteran's service-connected PTSD with anxiety reaction should 
be obtained.  In addition, the Veteran should be afforded a 
psychiatric examination to determine the current nature and 
severity of his service-connected PTSD with anxiety reaction. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
explains (1) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life, (2) 
generally, the criteria necessary for 
entitlement to a higher disability rating, 
(3) that, should an increase in disability be 
found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of 
a particular disability from noncompensable 
to as much as 100 percent (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their impact 
upon employment and daily life, and (4) types 
of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement 
to increased compensation (e.g., competent 
lay statements describing symptoms, medical 
and hospitalization).  

2.  Contact the Veteran and ask him to 
identify all mental health care providers, VA 
and non-VA, that have treated him for his 
PTSD with anxiety reaction.  The Veteran 
should be requested to complete a release 
form authorizing VA to obtain the treatment 
records of any private mental health care 
provider he identifies.  The Veteran should 
be advised that, in lieu of submitting a 
completed release form, he can submit these 
private medical treatment records to VA 
himself.  If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  Thereafter, schedule the Veteran for VA 
psychiatric examination.  The claims file, 
treatment records and this remand must be 
made available to the examiner for review of 
the pertinent evidence in connection with the 
examination, and the report should so 
indicate.  The examiner should perform any 
tests or studies deemed necessary for 
accurate assessments. 

Upon examination, the examiner should assess 
the nature and severity of the Veteran's 
service-connected PTSD with anxiety reaction 
in accordance with the latest AMIE worksheet 
for rating psychiatric disorders.  The 
examiner should give detailed clinical 
findings of the symptomatology attributable 
to the Veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, abstract 
thinking and judgment, disturbances of mood 
and ability to establish and maintain 
effective work and social relationships.  The 
examiner should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating criteria 
and GAF.  

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinions expressed.  If the 
requested medical opinions cannot be given, 
the examiner should state the reason why.
 
3.  After completing the above, the 
Veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
not reporting for examination without good cause may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


